Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 02/08/2021.

Allowable Subject Matter
Claims 14 and 15 are allowed.
Claims 7, 8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7, 14, 20 recites a bearing which is disposed between the rotation structure and the second shaft; and wherein the second shaft is bent by a force transmitted from the rotation structure through the bearing when the first shaft is pulled. 
The Office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2015/0141816 (Gupta et al.)
Regarding claims 1, 3, 9 Gupta et al. discloses as shown in Figures 1, 5,  a medical device for cutting an object in a body lumen, the medical device comprising: a rotation structure (cutter 103, see paragraph [0038]) having a cutting portion; a first shaft (drive shaft 113, see paragraph [0039]) configured 

    PNG
    media_image1.png
    406
    648
    media_image1.png
    Greyscale



Regarding claims 2, 10 Gupta et al. discloses wherein a rotation locus (generally indicated as C) of the second shaft is capable of being located outside a rotation locus of the first shaft (generally indicated as D), wherein the rotation locus of the second shaft is capable of being larger than the rotation locus of the first shaft.

    PNG
    media_image2.png
    358
    777
    media_image2.png
    Greyscale


Regarding claim 9, Gupta et al. discloses a rotation axis (generally indicated as E) of the second shaft is different from a rotation axis (generally indicated as F) of the first shaft. 

    PNG
    media_image3.png
    304
    779
    media_image3.png
    Greyscale


Regarding claim 12, Gupta et al. discloses wherein the second shaft has a bending tendency configured to make the second shaft bendable. 
Regarding claims 16, 18 Gupta et al. discloses as shown in Figures 1, 5,  a method for cutting substances inside a body lumen using a medical device including a rotation structure (cutter 103, see paragraph [0038]) having a cutting portion, a first shaft (drive shaft 113, see paragraph [0039]) configured to be connected to a center shaft of the rotation structure and configured to drive a rotation of the rotation structure, and a second shaft (outer shaft 111, see paragraph [0039]) having a tubular shape, the second shaft configured to surround the first shaft, the second shaft configured to be bendable at two positions including a first curved portion (generally indicated as A)  and a second curved portion (generally indicated as B), the second curved portion being located distally of the first curved portion, the method comprising: inserting the medical device into the body lumen; rotating the second shaft in a state in which a proximal side of the first curved portion and a distal side of the second curved portion of the second shaft are kept substantially parallel to each other; and cutting the substances inside the body lumen, wherein in a state in which the second shaft is bent, the method comprising: pressing a side of the second shaft more proximal than the first curved portion against an inner wall of a body lumen; and locating the rotation structure opposite to the first curved portion in the body lumen, wherein the rotation structure is on a distal end of the medical device and the rotation structure is capable of being kept substantially parallel to the proximal side of the first curved portion and to the distal side of the second curved portion of the second shaft when cutting the object. See paragraphs [0015], [0063]

    PNG
    media_image1.png
    406
    648
    media_image1.png
    Greyscale


More specifically, the Office considers the medical device to be the structure proximal to or before the distal end of cutting edge 312. Nosecone 305 and structure defining window 307 are unrecited elements.

Regarding claim 17, Gupta et al. discloses locating a rotation locus (generally indicated as C) of the second shaft is outside a rotation locus of the first shaft (generally indicated as D).

    PNG
    media_image2.png
    358
    777
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0141816 (Gupta et al.) in view of U.S. Patent Publication Number 2009/0018565 (To et al.)
.Regarding claims 4, 5 Gupta is silent as to the rotation of the first shaft and the second shaft is driven by a drive device, wherein the second shaft rotates at a speed lower than that of the first shaft. 
To et al., from the same field of endeavor teaches a similar medical device as shown in Figure 29B, 30 where the rotation of the first shaft and the second shaft is driven by a drive device (motor 150, control knob 202, see paragraphs [0196], [0274]), wherein the second shaft is capable of rotating at a speed lower than that of the first shaft.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the motor 150 and control knob 202, into the device disclosed by Gupta, such that the first shaft and the second shaft is driven by a drive device, wherein the second shaft rotates at a speed lower than that of the first shaft, in order to drive rotation of the first and second shafts.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0141816 (Gupta et al.) in view of U.S. Patent Publication Number 2009/0018565 (To et al.) as applied to claim 4 above, and further in view of U.S. Patent Publication Number 2002/0077642 (Patel).
Regarding claim 6, Gupta is silent as to the rotation speed of the first shaft is 10,000 rpm (revolutions per minute) to 120,000 rpm.
Patel, from the same field of endeavor teaches a similar device as shown in Figure 1, where the drive device is configured to rotate a fist shaft 10,000 rpm. See paragraph [0082].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Gupta (by substituting the drive device) such that the rotation speed of the first shaft is 10,000 rpm (revolutions per minute) to 120,000 rpm because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
.

Claims 13, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0141816 (Gupta et al.) in view of U.S. Patent Publication Number 2009/0018565 (To et al.) as applied to claim 16 above, and further in view of U.S. Patent Number 6,579,298 (Bruneau et al.)
Regarding claim 13, Gupta fails to disclose the rotation structure comprises: a proximal portion; a distal portion; and a constricted portion provided between the proximal portion and the distal portion, the constricted portion including: a first tapered portion having a first cutting portion, the first tapered portion decreasing in diameter toward the distal side; a second tapered portion having a second cutting portion, the second portion decreasing in diameter toward the proximal side; and a bottom portion provided between the first tapered portion and the second tapered portion. 
Bruneau, from the same field of endeavor teaches a similar device as shown in Figure 2B with a rotatable rotation structure (ablation burr 92, see col. 6, lines 29-48) configured to be connected to the drive shaft, the rotatable rotation structure including: a proximal portion (generally indicated as A, see annotated Figure 2B provided below); a distal portion (generally indicated as B, see annotated Figure 2B provided below); and a constricted portion (generally indicated as C, see annotated Figure 2B provided below) provided between the proximal portion and the distal portion, the constricted portion including: a first tapered portion(generally indicated as D, see annotated Figure 2B provided below) having a first cutting portion (generally indicated as E, see annotated Figure 2B provided below), the first tapered portion decreasing in diameter toward the distal side; a second tapered portion (generally indicated as F, see annotated Figure 2B provided below) having a second cutting portion (generally indicated as G, see annotated Figure 2B provided below), the second portion decreasing in diameter toward the proximal side; and a bottom portion provided (generally indicated as H, see annotated Figure 2B provided below) between the first tapered portion and the second tapered portion, wherein the first tapered portion has a 
	
    PNG
    media_image4.png
    305
    436
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention disclosed by Gupta by substituting the rotational structure disclosed by Gupta for the one disclosed by Bruneau such that the rotation structure comprises: a proximal portion; a distal portion; and a constricted portion provided between the proximal portion and the distal portion, the constricted portion including: a first tapered portion having a first cutting portion, the first tapered portion decreasing in diameter toward the distal side; a second tapered portion having a second cutting portion, the second portion decreasing in diameter toward the proximal side; and a bottom portion provided between the first tapered portion and the second tapered portion because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 
Regarding claims 21, 22 Gupta  fails to disclose wherein the rotation structure includes a first notch, the first notch configured to be kept substantially parallel to the proximal side of the first curved portion, the distal side of the second curved portion of the second shaft, and the rotation structure.


    PNG
    media_image5.png
    260
    457
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention disclosed by Gupta by substituting the rotational structure disclosed by Gupta for the one disclosed by Bruneau such that the rotation structure comprises a first notch, the first notch configured to be kept substantially parallel to the proximal side of the first curved portion, the distal side of the second curved portion of the second shaft, and the rotation structure because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0141816 (Gupta et al.) in view of U.S. Patent Publication Number 2009/0018565 (To et al.) as applied to claim 16 above, and further in view of U.S. Patent Publication Number 2002/0077642 (Patel).

Patel, from the same field of endeavor teaches a similar device as shown in Figure 1, rotation of the first shaft and the second shaft by a drive device; and rotating the second shaft at a speed lower than that of the first shaft. See paragraph [0082].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Gupta (by substituting the drive device) such that the first shaft and the second shaft by a drive device; and rotating the second shaft at a speed lower than that of the first shaft because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. The applicant argues claims 1, 14 are distinguishable over Gupta because nosecone 305 is on the distal end of the medical device, rather than the rotation structure being on the medical device.
In response, the Office respectfully disagrees. The Office considers the medical device to be the structure proximal to or before the distal end of cutting edge 312. Nosecone 305 and structure defining window 307 are unrecited elements.  Claims 1, 14 use the “comprising” transition phrase which does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771